 

Case: 1:20-cr-00630 Document #: 1 Filed: 09/15/20 Page 1 of 2 regs! #1 Ww

ILED

SEP 15 anon h
UNITED STATES DISTRICT COURT

__ THOMAS G. BRUTON
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION CLERK, U.S. DISTRICT COURT

UNITED STATES OF AMERICA
caseN: OQ CR 630

v.
Violation: Title 18, United States Code,

JUSTIN A. BUTLER Section 922(g)(1)
Judge Ellis
Magistrate Judge McShain

The SPECIAL NOVEMBER 2019 GRAND JURY charges:

On or about March 14, 2020, at Chicago, in the Northern District of Illinois,
Eastern Division,

JUSTIN A. BUTLER,

defendant herein, knowing that he had previously been convicted of a crime
punishable by a term of imprisonment exceeding one year, did knowingly possess in
and affecting interstate commerce a firearm, namely, a loaded Smith & Wesson
Model SD40VE, .40 caliber semiautomatic pistol bearing serial number FZL2306,
which firearm had traveled in interstate commerce prior to the defendant’s

possession of the firearm;

In violation of Title 18, United States Code, Section 922(g)(1).

 
 

Case: 1:20-cr-00630 Document #: 1 Filed: 09/15/20 Page 2 of 2 PagelD #:2

FORFEITURE ALLEGATION

The SPECIAL NOVEMBER 2019 GRAND JURY further alleges:

1. Upon conviction of an offense in violation of Title 18, United States Code,
Section 922(g), as set forth in this Indictment, defendant shall forfeit to the United
States of America any firearm and ammunition involved in and used in the offense,
as provided in Title 18, United States Code, Section 924(d)(1), and Title 28, United
States Code, Section 2461(c).

2. The property to be forfeited includes, but is not limited to, a Smith &
Wesson Model SD40VE, .40 caliber semiautomatic pistol bearing serial number

FZL2306 and associated ammunition.

A TRUE BILL:

 

FOREPERSON

 

UNITED STATES ATTORNEY
